Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 1/9/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 1, 2, 5, 6, 9, 14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al (US 2013/0251948 A1).
Regarding claim 1, Lyons teaches a composite material having a superhydrophobic surface comprising a substrate and a superhydrophobic polymer film (i.e., a decorative sheet having a surface-protecting layer on the uppermost surface of the decorative sheet) (para 97); wherein the superhydrophobic polymer film may contain microparticles or nanoparticles of alumina or silica (para 50). Lyons further teaches the surface-protecting layer has a wavy shape as a concave-convex pattern and comprises a micro concave-convex surface shape on its entire surface (figs 5-6).
para 50). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Lyons, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
With regard to the roughness ratios Ra(i)/Ra(ii), RSm(i)/RSm(ii), arithmetic average roughness Ra, and mean width of roughness profile elements RSm, Lyons teaches the purpose of the roughness is to create a sheet with superhydrophobicity (para 59). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the roughness (i.e., arithmetic average roughness Ra and mean width of roughness profile elements RSm) of the surface to optimize the superhydrophobicity of the surface. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to try to achieve a uniform roughness (i.e, Ra(i)/Ra(ii) and RSm(i)/RSm(ii) equal to 1) in perpendicular directions on the surface, so the surface has uniform superhydrophobicity.
Regarding claim 2, Lyons suggests the polymer film may comprise polysiloxanes (i.e., a resin constituting the surface-protecting layer is an ionizing radiation-curable resin) (para 48).
Regarding claims 5 and 9, Lyons suggests the polymer film may comprise two layers (i.e., a gloss-adjusting layer) (para 81, 84, 105, 108).
Regarding claims 6, 14, and 17 and 20, Lyons suggests the polymer film through the use of an adhesive may be laminated to a substrate (i.e., an adherend on a surface opposite to the surface-protecting layer of the decorative sheet) (para 97).

Response to Arguments
Applicant's arguments filed 1/9/21 have been fully considered but they are not persuasive.
Applicant contends that Lyons at [0050] discloses SiO2 nanoparticles, TiO2 nanoparticles, AlO2 nanoparticles, and/or carbon nanoparticles, or carbon nanofibers. Since these are all nanoparticles, Lyons is considered to disclose nanoparticles having a diameter of 1 nm to 1000 nm (1 μm). Lyons in abstract also limits the discloses to nanoparticles: "Methods of fabrication are disclosed including laminating a polymer sheet having a surface to a template having a textured surface or a layer of a nanomaterial (e.g., nanoparticles or nanofibers) to convert the surface of the polymer sheet to a hydrophobic surface having a water contact angle of at least about 150°.” (Lyons at Abstract.) (Emphasis added.) Throughout the specification and examples, Lyons limits the SiO2, TiO2, and AlO2 particles to nanoparticles with a diameter of 1 nm to 1000 nm. (See, e.g., Lyons at Examples, also see, e.g., at [0065], [0078], [0081], [0089], [0110].) 
The amended claim 1, however, recites that the inorganic filler is at least one member selected from the group consisting of silica, alumina, and glass powder, and has a mode diameter of 2 um or more. Therefore, applicant respectfully submits that there is no overlapping range between Lyons and amended claim 1.

[0050] In some embodiments, the polymer sheet described herein can be made from a polymer composite material. For example, the polymer sheet can further include at least one inorganic material (e.g., inorganic particles, inorganic microparticles, inorganic nanoparticles, particle agglomerates, inorganic fibers (e.g., glass fibers), or inorganic nanofibers). As used herein, the term "microparticles" generally refers to particles having an average diameter ranging from about 1 micrometers to about 1000 micrometers. As used herein, the term "nanoparticles" generally refers to particles having an average diameter ranging from about 1 nm to about 1000 nm. Examples of suitable inorganic material include SiO2 particles (e.g., SiO2 nanoparticles), TiO2 particles (e.g., TiO2 nanoparticles), Al2O3 particles (e.g., Al2O3 nanoparticles), and/or carbon particles (e.g., carbon nanoparticles) or fibers (e.g., carbon nanofibers).
Therefore, the Examiner contends that Lyons would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention inorganic filler that is at least one member selected from the group consisting of silica, alumina, and glass powder, and that has a mode diameter of 2 um or more.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783